DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 1, the limitation recites: “…the flying object comprises…,” which renders the claim indefinite. It is unclear if the flying object is intended to be a required feature of the claimed invention, as no flying object is positively recited in the claims. For purposes of examination, the Examiner will interpret the limitation as follows: --…further comprising a flying object, wherein the flying object comprises…--. Clarification from the Applicant is requested and appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US 2019/0248511 A1, herein referred to as: Lewis).
Regarding claim 1, Lewis discloses (Fig. 1) an aeronautical light aid for a vertical takeoff and landing (VTOL) flying object (as shown in Fig. 1), comprising: a plurality of first lighting portions (the plurality of flush inset lights in the outermost square arrangement between the FATO and Safety zones, as shown in Fig. 1) buried (i.e. inset) in a takeoff and landing port (as shown in Fig. 1) and configured to radiate light in an upward direction (at least a portion of the light emitted from said plurality of first lighting portions will emit upward); a plurality of second lighting portions (the floodlights and/or the CHAPI shown in Fig. 1) provided outside the takeoff and landing port (as shown in Fig. 1) and configured to radiate light in an externally upward direction (each of said flood lights and/or said CHAPI forming said  plurality of second lighting portions will at least a portion of light in an externally upward direction); and a landing guide (the center arrangement of inset lights, or the indicia, formed in the TLOF region) provided at a center of the take-off and landing port (as shown in Fig. 1).
Regarding claim 9, Lewis discloses (Fig. 1) the landing guide comprises: a dead center mark (the “H” shown in Fig. 1) formed at a center point of the takeoff and landing port (as shown in Fig. 1); and a takeoff and landing site indicating mark (the circle around the “H” in Fig. 1, or the inner square of lights around the circle around the “H” shown in Fig. 1) formed around the dead center mark (as shown in Fig. 1) and configured to visually indicate the center of the takeoff and landing port (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 5, and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis, in view of Burns et al. (US 2,498,294 A, herein referred to as: Burns).
Regarding claims 2 and 3, Lewis does not explicitly teach that each of the first lighting portions and the second lighting portions comprises: a lamp body; a light source provided in the lamp body and configured to radiate light; a filter disposed in front of the light source and configured to perform filtering on light generated from the light source; a first lens disposed in front of the filter and configured to allow light obtained through the filtering to transmit; and a second lens disposed in front of the first lens in a traveling direction of the light (as recited in claim 2), and wherein the filter comprises a green filter and a red filter to simultaneously provide green light and red light (as recited in claim 3).
Burns teaches or suggests (Figs. 1-7) a lighting portion (Fig. 1) comprises: a lamp body (as shown in Fig. 1, i.e. the body of the lamp shown in Fig. 1); a light source (18) provided in the lamp body (as shown in Fig. 1) and configured to radiate light (18 is configured to radiate light, as shown in Figs. 1-7); a filter (25) disposed in front of the light source (between 23 and 24, as shown in Fig. 1) and configured to perform filtering on light generated from the light source (via color zones 26, 27, and 28, respectively); a first lens (24) disposed in front of the filter (25) and configured to allow light obtained through the filtering to transmit (as shown in Fig. 2); and a second lens (21) disposed in front of the first lens in a traveling direction of the light (as shown in Figs. 1-2), and wherein the filter (25) comprises a green filter (27) and a red filter (26) to simultaneously provide green light and red light (as shown in Fig. 7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lewis and incorporated the teachings of each of the first lighting portions and the second lighting portions comprises: a lamp body; a light source provided in the lamp body and configured to radiate light; a filter disposed in front of the light source and configured to perform filtering on light generated from the light source; a first lens disposed in front of the filter and configured to allow light obtained through the filtering to transmit; and a second lens disposed in front of the first lens in a traveling direction of the light (as recited in claim 2), and wherein the filter comprises a green filter and a red filter to simultaneously provide green light and red light (as recited in claim 3), such as taught or suggested by Burns, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the effectiveness of the signaling devices (e.g. by providing color bands which communicate a sufficient or effective approach angle to the landing zone).
Regarding claim 5, Lewis does not explicitly teach that the first lighting portions are installed such that first light is exposed to the flying object when a first angle is greater than or equal to a preset angle and second light is exposed to the flying object when the first angle is less than or equal to the preset angle, wherein the first angle is formed between a horizontal plane and a straight line connecting the flying object and the first lighting portions when the flying object is located above the takeoff and landing port.
Burns teaches or suggest (Figs. 1-7) a lighting portion installed such that first light (74) is exposed to the flying object when a first angle is greater than or equal to a preset angle (as shown in Fig. 7) and second light (75) is exposed to the flying object when the first angle is less than or equal to the preset angle (as shown in Fig. 7), wherein the first angle is formed between a horizontal plane and a straight line connecting the flying object and the lighting portion when the flying object is located above the takeoff and landing port (as shown in Fig. 7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lewis and incorporated the teachings of the first lighting portions are installed such that first light is exposed to the flying object when a first angle is greater than or equal to a preset angle and second light is exposed to the flying object when the first angle is less than or equal to the preset angle, wherein the first angle is formed between a horizontal plane and a straight line connecting the flying object and the first lighting portions when the flying object is located above the takeoff and landing port, such as taught or suggested by Burns, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the effectiveness of the signaling devices (e.g. by providing color bands which communicate a sufficient or effective approach angle to the landing zone).
The combined teachings of Lewis and Burns teach or suggest all of the elements of the claimed invention, except for said first light is red light and said second light is green light.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lewis and incorporated the teachings of said first light is red light and said second light is green light, in order to produce the color bands desired or required for the suited application or purpose (i.e. flight or port conditions, federal regulations, etc.). 
Regarding claim 7, Lewis does not explicitly teach that the second lighting portions are installed such that green light is exposed to the flying object when a second angle is greater than or equal to a preset angle and red light is exposed to the flying object when the second angle is less than or equal to the preset angle, wherein the second angle is formed between a horizontal plane and a straight line connecting the flying object and the second lighting portions when the flying object is located above outside the takeoff and landing port.
Burns teaches or suggests (Figs. 1-7) a lighting portion (Fig. 1) are installed such that green light (74) is exposed to the flying object when a second angle is greater than or equal to a preset angle (i.e. an angle above 75 in Fig. 7) and red light (75) is exposed to the flying object when the second angle is less than or equal to the preset angle (as shown in Fig. 7), wherein the second angle is formed between a horizontal plane and a straight line connecting the flying object and the lighting portion when the flying object is located above outside the takeoff and landing port (as shown in Figs. 6-7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lewis and incorporated the teachings of the second lighting portions are installed such that green light is exposed to the flying object when a second angle is greater than or equal to a preset angle and red light is exposed to the flying object when the second angle is less than or equal to the preset angle, wherein the second angle is formed between a horizontal plane and a straight line connecting the flying object and the second lighting portions when the flying object is located above outside the takeoff and landing port, such as taught or suggested by Burns, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the effectiveness of the signaling devices (e.g. by providing color bands which communicate a sufficient or effective approach angle to the landing zone).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis, in view of Burns, as applied to claim 3 above, and in further view of Lim et al. (KR 20160009141 A, herein referred to as: Lim).
Regarding claim 4, the combined teachings of Lewis and Burns teach or suggest (as modified in claim 3 above) the green filter and the red filter are disposed on the same plane (as shown in Figs. 1-2 of Burns).
 Neither Lewis nor Burns explicitly teach that said red and green filter equally divide in half the light generated from the light source.
Lim teaches or suggests (as shown in Fig. 7) a filter (30) for dividing two beams of illumination equally, so as to divide in half the light generated from the light source (as shown in Fig. 7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lewis and incorporated the teachings of said red and green filter equally divide in half the light generated from the light source, such as suggested by Lim, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing color bands which communicate a sufficient or effective approach angle to the landing zone for the suited application, flight or port conditions, or federal regulations.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis, in view of Burns, as applied to claim 5 above, and in further view of KR 200332870 Y1 (herein referred to as: ‘870).
Regarding claim 6, neither Lewis nor Burns explicitly teach that the first lighting portions are arranged in a circle with the landing guide being at a center thereof.
‘870 teaches or suggests (Fig. 3) the first lighting portions (10) are arranged in a circle (as shown in Fig. 3) with the landing guide (the central letter “H” and lighting units 10 of said central letter “H,” or the central lighting unit 10) being at a center thereof (as shown in Fig. 3).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lewis and incorporated the teachings of the first lighting portions are arranged in a circle with the landing guide being at a center thereof, such as taught or suggested by ‘870, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of producing a well-known and recognizable arrangement for the landing pad.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis, in view of Burns, as applied to claim 7 above, and in further view of Wallace et al. (US 7,023,361 B1, herein referred to as: Wallace).
Regarding claim 8, neither Lewis nor Burns explicitly teaches that the second lighting portions are disposed by being buried along a circumference of the takeoff and landing port, and configured to protrude from the ground or be received to the ground, based on an angle at which the flying object approaches.
Wallace teaches or suggests (Figs. 3-6) second lighting portions (120 and/or 122) are disposed by being buried along a circumference of the takeoff and landing port (as shown in Fig. 3), and configured to protrude from the ground or be received to the ground (as shown in Fig. 3), based on an angle at which the flying object approaches (as shown in Figs. 3-4C).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lewis and incorporated the teachings of the second lighting portions are disposed by being buried along a circumference of the takeoff and landing port, and configured to protrude from the ground or be received to the ground, based on an angle at which the flying object approaches, such as taught or suggested by Wallace, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a positioning arrangement for the plurality of second lighting portions which does not obstruct or interfere with a landing vehicle or with additional vehicles used about the landing pad).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, in view of KR 20200082271 A (herein referred to as: ‘2271).
Regarding claim 10, as is best understood, Lewis does not explicitly teach that the flying object comprises a detector, wherein, when the dead center mark is recognized by the detector, the landing guide is configured to guide the flying object to land at the center of the takeoff and landing port.
‘2271 teaches or suggests (Fig. 3-5c) the flying object (Fig. 3) comprises a detector (at 20b), wherein, when the dead center mark (11) is recognized by the detector (at 20b), the landing guide is configured to guide the flying object to land at the center of the takeoff and landing port (as shown in Figs. 5a-5c).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lewis and incorporated the teachings of the flying object comprises a detector, wherein, when the dead center mark is recognized by the detector, the landing guide is configured to guide the flying object to land at the center of the takeoff and landing port, such as taught or suggested by ‘2271, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability of the device (i.e. by providing features which aid or otherwise assist in landing a vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875